The following opinion was filed December 7, 1909:
Barnes, J.
( dissenting). The facts in this case are few and simple. The trial court held as a matter of law that the dece*171dent was guilty of contributory negligence, because, without any apparent reason or excuse for bis so doing, be attempted to pass between tbe car and tbe engine while tbe latter was-in motion and was caught between the bumpers. This court concludes that the trial court was right in so bolding. Tbe space between tbe bumpers was but two and one-half or three feet before tbe engine started its movement toward tbe ear. Tbe decedent knew that tbe engine slacked ahead, else be could not have pulled tbe coupling pin. He gave tbe signal for such slacking in order that be might pull tbe pin. Presumably he knew the engine was in motion when bo attempted to-pass through; at least, in tbe exercise of ordinary care be should have known it. As a matter of fact bis face was turned toward the engine when be 'was caught. It is useless to speculate on bow be happened to place himself in tbe peril which resulted so disastrously, as’there is no evidence to- show any reason or any excuse for bis so doing. Tbe jury found that the engineer was negligent in not slacking bis engine two- or three inches instead of two or three feet. The engineer could hardly be said to have anticipated that injury would result from bringing the bumper on the engine in contact with that on the car, because couplings and uncouplings are usually made by bringing the bumpers in contact with each other. It is a rather far-fetched assumption to say that the engineer in this case should have apprehended that the deceased would attempt to pass through while the engine was in motion, or that any accident would result from permitting the bumpers to come in contact with each other. But, assuming that there was evidence from which the jury might have found that the engineer was negligent, I do not think recovery should be permitted.
Our comparative negligence statute is new. We must assume that the legislature meant what it said. Where the-plaintiff is guilty of contributory negligence he cannot recover unless (1) the negligence of the defendant is greater than his,. *172.and (2) unless tbe negligence of tbe defendant contributes in a greater degree to produce tbe injury complained of tban does that of tbe plaintiff. These two essential facts must be established by tbe evidence as any other fact in tbe case. If there is evidence to sustain tbe findings of tbe jury they should stand. If there is not they should fall. I fail to see where there are any facts or circumstances proven in this case that warrant a finding to the effect that the negligence of the defendant was greater in degree than the contributory negligence of the decedent, or that the negligence of the defendant could by any possibility contribute in a greater degree to produce the injury than the contributory negligence of the decedent. I think, therefore, that these findings of the jury should have been set aside for want of evidence to sustain them, and judgment awarded for defendant. It seems to me that the apparent purpose of this law has been defeated to a large extent by the requirement therein of a finding that the negligence of the defendant must contribute in a greater degree to produce the injury than the contributory negligence of the plaintiff. There can be no contributory negligence except where the accident would not have happened but for the negligent act of the servant. Neither is the master negligent unless his act or omission was the proximate cause of the injury. ITow in the ordinary case it can be said that the negligence of the one is a greater producing cause of the injury than that of the other it is difficult to see. The statute is plain, however, and if it is faulty it should be corrected by the lawmaking power rather than by inadmissible judicial construction.